DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 9-10, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US 20140183374 A1) in view of Ohishi et al. (US 20130010924 A1).

Regarding claim 1, Sakaguchi a teaches an image processing apparatus (Sakaguchi, Figs. 1-9) comprising processing circuitry configured to determine a position of a feature point of a device in a first X-ray image (Sakaguchi, Fig. 3, S4 and Pars. 43, 79, detects/determines each position of the device or the markers (i.e. feature points of a device) in the frames of 2D X-ray image data), and a 3D model expressing the device is superimposed on any one of the first X-ray image a second X-ray image that is acquired later than the first X-ray image (Sakaguchi, Fig.3, step S6 and Par. 83 & Pars. 79, 99, sequentially acquires frames of (2D) X-ray image data), wherein the processing circuitry is configured to superimpose the 3D model on any one of the first X-ray image and the second X-ray image at a position based on the determined position of the feature point (calculates marker or a device in the 3D (three dimensional) space system (i.e. image or model) based on the 2D coordinate positions of the device (Sakaguchi, Fig.3, step S5 and Par. 82), and then projects (i.e. superimpose) the coordinate (position) of the device or each marker in the 3D space coordinate system (i.e. image or model) on the 2D X-Y coordinate system (i.e. image) (Sakaguchi, Fig.3, step S6 and Par. 83)). 
However, Sakaguchi fails to mention generate a superimposed image which corresponding to the projected/superimposed.
In the same field of endeavor, Ohishi teaches projection of the 3D image (model) on the 2D X-ray image to generating a combined (superimposed) image (Ohishi, Fig. 8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ohishi into Sakaguchi in order to provide a stereoscopic image that contributes to an accurate catheter operation without any error (Ohishi, Background).

Regarding claim 2, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is configured to determine position of a plurality of the feature points in the first X- ray image (Sakaguchi, Fig. 3, S4 and Pars. 43, 79, detect/determine each position of the device or the markers (i.e. feature points of a device) in the frames of 2D X-ray image data), and (Sakaguchi, Figs. 4-9 and Pars. 77-85, 97-109, 122-127).  

Regarding claim 4, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is configured to detect the feature point in the first X-ray image, thereby determining the position of the feature point (Sakaguchi, Fig. 3, S4 and Pars. 43, 79, detect/determine each position of the device or the markers (i.e. feature point of a device) in the frames of 2D X-ray image data).  

Regarding claim 5, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 4, 54Docket No. PTMA-19029-US Status: final wherein the processing circuitry is configured to detect a marker put on the device in the first X-ray image as the feature point (Sakaguchi, Fig. 3, S4 and Pars. 43, 79, detect/determine each position of the device or the markers (i.e. feature point of a device) in the frames of 2D X-ray image data).  

Regarding claim 6, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 5, wherein the processing circuitry is configured to detect a marker put on at a distal end of the device in the first X-ray image as the feature point (Sakaguchi, Figs. 4-9 and Pars. 43, 58, 77-85).  

Regarding claim 9, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 4, wherein the processing circuitry is configured to detect information corresponding to a shape of the (Sakaguchi, Figs. 4-9 and Ohishi, Fig. 6 & for more evidence see Par. 174 of Tomizawa et al. (US 20190227325 A1)).  

Regarding claim 10, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 4, wherein the processing circuitry is configured to detect information corresponding to a shape of a wire frame of the 55Docket No. PTMA-19029-USStatus: finaldevice in the first X-ray image as the feature point (Sakaguchi, Figs. 4-9 and Ohishi, Fig. 6 & for more evidence see Pars. 62-64 of Nambu et al. (US 20120250973 A1)).  

Regarding claim 14, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is configured to generate a superimposed image in which the 3D model expressing a shape of the device on any one of the first X-ray image and the second X-ray image (Sakaguchi, Figs. 4-9 and Ohishi, Fig. 6 & for more evidence see Par. 174 of Tomizawa et al. (US 20190227325 A1)).  

Regarding claim 17, apparatus of claim 17 is performed by the apparatus of claim 1.  They recite theoretical/similar limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the apparatus claim 17.

Regarding claim 18, method of claim 18 is performed by the apparatus of claim 1.  They recite theoretical/similar limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method claim 18.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US 20140183374 A1) in view of Ohishi et al. (US 20130010924 A1) and in further view of Todor et al. (US 20120277570 A1).

Regarding claim 3, the combination of Sakaguchi and Ohishi teaches previous claim.
However, the combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 2, wherein the processing circuitry is configured to determine positions of three or more of the feature points in the first X-ray image.  
In the same field of endeavor, Zhu teaches such feature (Todor, Figs. 1-11 and Pars. 44-46, 65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Todor into the combination of Sakaguchi and Ohishi in order to effectively establish a correspondence between a detection coordinate system and a plan coordinate system (Todor, Background).


Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US 20140183374 A1) in view of Ohishi et al. (US 20130010924 A1) and in further view of Gonzalez et al. (US 20110160833 A1).

Regarding claim 7, the combination of Sakaguchi and Ohishi teaches previous claim.
However, the combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 6, wherein the processing circuitry is further configured to detect a marker that is put on at a middle portion of the device in the first X-ray image as the feature point.  
(Gonzalez, Figs. 3-4 and Par. 142 & See also Figs. 1-2 and 5-8).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gonzalez into the combination of Sakaguchi and Ohishi in order to use for deployment in bifurcated vessels or for the treatment of aneurysms (Gonzalez, Background).

Regarding claim 8, the combination of Sakaguchi and Ohishi teaches previous claim. The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 6, wherein the device is a stent graft (Sakaguchi, Figs. 4-9 and Pars. 38-39, 66, 78, 154 and Background), and the processing circuitry is further configured to detect a marker put on the branch in the first X-ray image as the feature point (Sakaguchi, Figs. 4-9 and Pars. 77-85, 97-109).  
However, the combination of Sakaguchi and Ohishi fails to mention that the stent graft has at least one of a branch.
In the same field of endeavor, Gonzalez teaches such feature (Gonzalez, Figs. 1-8 and Pars. 38-42, 138).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gonzalez into the combination of Sakaguchi and Ohishi in order to use for deployment in bifurcated vessels or for the treatment of aneurysms (Gonzalez, Background).

Regarding claim 15, the combination of Sakaguchi and Ohishi teaches previous claim. The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 1, wherein 56Docket No. PTMA-19029-US Status: final the device is a stent graft (Sakaguchi, Figs. 4-9 and Pars. 38-39, 66, 78, 154 and Background), and the processing circuitry is configured to generate a superimposed image in which the 3D model indicating a position and an orientation of the branch of the stent graft is superimposed on any one of the first X-ray image and the second X-ray image (Sakaguchi, Figs. 4-9 and Ohishi, Fig. 6).
However, the combination of Sakaguchi and Ohishi fails to mention that the stent graft has at least one of a branch.
In the same field of endeavor, Gonzalez teaches such feature (Gonzalez, Figs. 1-8 and Pars. 38-42, 138).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gonzalez into the combination of Sakaguchi and Ohishi in order to use for deployment in bifurcated vessels or for the treatment of aneurysms (Gonzalez, Background).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US 20140183374 A1) in view of Ohishi et al. (US 20130010924 A1) and in further view of Roberts et al. (US 20170085855 A1).

Regarding claim 11, the combination of Sakaguchi and Ohishi teaches previous claim.  
However, the combination of Sakaguchi and Ohishi fails to teach The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is further configured to deform the 3D model based on the first X-ray image, and superimpose the 3D model subjected to deformation on any one of the first X-ray image and the second X-ray image.
In the same field of endeavor, Roberts teaches such feature (Roberts, Figs. 1-11 and Pars. 39, 46-47, 54-57).
(Roberts, Abstract).

Regarding claim 12, the combination of Sakaguchi, Ohishi and Roberts teaches previous claim.  The combination of Sakaguchi, Ohishi and Roberts further teaches the image processing apparatus according to claim 11, wherein the device is a stent that is inserted into a blood vessel of a subject in a state of being housed in a catheter (Sakaguchi, Figs. 4-9 and Pars. 38-39, 66, 78, 154 and  Background), and the processing circuitry is configured to acquire an expansion state of the stent out of the catheter based on the first X-ray image, and deform the 3D model according to the expansion state (Sakaguchi, Figs. 4-9 and Pars. 77-85, 97-109).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US 20140183374 A1) in view of Ohishi et al. (US 20130010924 A1) and in further view of Roberts et al. (US 20170085855 A1) and further in further view of Akiyama et al. (US 20180021000 A1).

Regarding claim 13, the combination of Sakaguchi, Ohishi and Roberts teaches previous claim.
However, the combination of Sakaguchi, Ohishi and Roberts further teaches the image processing apparatus according to claim 11, wherein the processing circuitry is configured to acquire a blood vessel shape of a subject in which the device is inserted based on the first X-ray image, and deform the 3D model according to the blood vessel shape.
In the same field of endeavor, Roberts teaches such feature (Akiyama, Figs. 1-10 and Par. 44).
 (Akiyama, Background).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. US 20140183374 A1) in view of Ohishi et al. (US 20130010924 A1) and in further view of Endo (US 20190038111 A1).

Regarding claim 16, the combination of Sakaguchi and Ohishi teaches previous claim.  The combination of Sakaguchi and Ohishi further teaches the image processing apparatus according to claim 1, wherein the processing circuitry is configured to determine a position of the feature point based on three-dimensional information that indicates arrangement of blood vessels of a subject (Ohishi, Figs. 15-18 and Pars. 69-72), and superimpose the 3D model at an enlargement ratio based on the determined position in depth direction (Ohishi, Figs. 15-18 and Pars. 36, 69-72).
However, the combination of Sakaguchi and Ohishi fails to teach the position is in position in depth direction of the feature point.
In the same field of endeavor, Endo teaches such feature (Endo, Figs. 22-24 and 144-153 & See also Figs. 1-21).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Endo into the combination of Sakaguchi and Ohishi in order to estimates a blood vessel depth of the blood vessels of interest on the basis of the shape pattern (Endo, Summary).


Response to Arguments

Applicant Remark
Examiner Response

On page 2 of the Applicant’s Remark, the Applicant argues that the combination of Sakaguchi and Ohishi “do not teach "superimpos[ing] the 3D model on any one of the first X-ray image and the second X-ray image at a position based on the determined position of the feature point” of claim 1 and  claim 17.

Examiner respectfully disagrees.
Sakguchi teaches detects/determines each position of the device or the markers (i.e. feature points of a device) in the frames of 2D X-ray image data (Sakaguchi, Fig.2, step S4 and Par. 43, 79), calculates marker or a device in the 3D (three dimensional) space system (i.e. image or model) based on the 2D coordinate positions of the device (Sakaguchi, Fig.3, step S5 and Par. 82), and then projects (i.e. superimpose) the coordinate (position) of the device or each marker in the 3D space coordinate system (i.e. image or model) on the 2D X-Y coordinate system (i.e. image) (Sakaguchi, Fig.3, step S6 and Par. 83).
Ohishi teaches the projection of the 3D image (model) on the 2D X-ray image to generating a combined (superimposed) image (Ohishi, Fig. 8).

Therefore, the combination of Sakaguchi and Ohishi do teach "superimpos[ing] the 3D model on any one of the first X-ray image and the second X-ray image at a position based on the determined position of the feature point” of claim 1 and  claim 17.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/22/2021